DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-18 are objected to because of the following informalities:  Regarding claim 12, line 14, “estimated heat reduction” should be changed to estimated temperature reduction.  Regarding claim 12, line 15, “predetermined heat threshold” should be changed to predetermined temperature threshold.  Regarding claim 12, line 17, “heat reduction” should be changed to temperature reduction.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one scheme of the plurality of schemes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the dependency of the claim from claim 1 to claim 3 to remedy this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2017/0130635 A1; hereinafter Smith).
Regarding claim 1, Smith discloses a computer implemented method [500] for controlling an exhaust gas aftertreatment system (EATS) [70] coupled downstream of an internal combustion engine [10] comprised with a vehicle [100], the vehicle further arranged in communication with a control unit [14/312], wherein the method [500] comprises the steps of: receiving [506], at the control unit [14/312], an indication of an upcoming reduction of an average speed (paragraph 0062; “the average vehicle speed of the vehicles in the network is below a threshold speed”) for the vehicle [100] as compared to a planned speed for the vehicle [100], determining [506], using the control unit [14/312], a duration ([t1] and paragraph 0062; “for a certain duration of time”) of the upcoming reduction of the average speed for the vehicle [100], determining [516], using the control unit [14/312] and only if the upcoming reduction of the average speed is above a predetermined speed threshold (paragraph 0062; “the average vehicle speed of the vehicles in the network is below a threshold speed”), an estimated temperature reduction (paragraph 0065; “the catalyst temperature will fall below the threshold Thr”) at the EATS [70] based on the upcoming reduction of the average speed, selecting [520], at the control unit [14/312], a scheme (paragraph 0066; “catalyst warm-up actions”) for maintaining an exhaust gas temperature at a desired level [Thr] to prevent a temperature reduction at the EATS  [70] based on the estimated temperature reduction, and only activating [520], using the control unit [14/312], the selected scheme if the estimated temperature reduction (paragraph 0065; “the catalyst temperature will fall below the threshold Thr”) is above a predetermined temperature threshold (less than Thr) and the duration ([t1] and paragraph 0062; “for a certain duration of time”) for the upcoming reduction of the average speed for the vehicle [100] is below [518] a predetermined duration [t2], wherein the selected scheme (paragraph 0066; “catalyst warm-up actions”) for preventing temperature reduction at the EATS [70] is arranged to be essentially fuel consumption neutral to not impact negatively to an overall fuel consumption (paragraphs 0041, 0079, and 103; wherein catalyst heating actions are only taken when the heating action is not wasted, i.e., fuel consumption is not wasted (impacted negatively) during the catalyst warm-up actions since the actions yield the desired emissions reduction) for the vehicle [100] (paragraphs 0017, 0022, 0026-0028, 0040-0086, and Figures 1-5 and 7).
Regarding claim 2, Smith discloses the method according to claim 1, wherein the indication of the upcoming reduction of the average speed (paragraph 0062; “the average vehicle speed of the vehicles in the network is below a threshold speed”) for the vehicle [100] is based on Real Time Traffic Information (RTTI) [510] (paragraphs 0043, 0062, and Figure 5).
Regarding claim 3, Smith discloses the method according to claim 1, wherein the control unit [14/312] is arranged to select [520] at least one scheme of a plurality of schemes (paragraph 0066; “catalyst warm-up actions”) for preventing the temperature reduction at the EATS [70] (paragraphs 0054-0055, 0066, and Figure 5).
Regarding claim 4, Smith discloses the method according to claim 1, wherein the selected scheme for preventing the temperature reduction at the EATS [70] is selected from a group comprising: increasing an urea buffer level at a selective catalytic reduction system (SCR) comprised with the EATS, increasing a coolant temperature in a radiator comprised with the vehicle, activating an exhaust backpressure device comprised with the vehicle, applying an inlet throttle scheme, applying a hot exhaust gas recirculation (EGR) scheme (paragraph 0054; “changing exhaust gas recirculation (EGR) rate), and applying open waste-gate on turbo comprised with the internal combustion engine (paragraphs 0054-0055, 0066, and Figure 5).
Regarding claim 7, Smith discloses the method according to claim 1, wherein the at least one scheme of the plurality of schemes (paragraph 0066; “catalyst warm-up actions”) is selected [520] based on the duration ([t1] and paragraph 0062; “for a certain duration of time”) for the upcoming reduction of the average speed for the vehicle [100] (paragraphs 0054-0055, 0066, and Figure 5).
Regarding claim 8, Smith discloses the method according to claim 1, wherein the activation [520] of the selected scheme is dependent on an ambient temperature at the vehicle [100] (paragraphs 0065-0066 and Figure 5; wherein catalyst warm-up actions are performed [520] based on catalyst temperature falling below the light-off temperature, where catalyst temperature is influenced by ambient temperature).
Regarding claim 9, Smith discloses the method according to claim 3, wherein the at least one scheme of the plurality of schemes (paragraph 0066; “catalyst warm-up actions”) is selected based on an ambient temperature at the vehicle [100] (paragraphs 0065-0066 and Figure 5; wherein catalyst warm-up actions are performed [520] based on catalyst temperature falling below the light-off temperature, where catalyst temperature is influenced by ambient temperature).
Regarding claim 10, Smith discloses the method according to claim 3, wherein more than one scheme is selected by the control unit [14/312] (paragraphs 0054-0055; where “one or more of these actions” which may heat the catalyst are enabled).
Regarding claim 11, Smith discloses the method according to claim 1, wherein a duration for activating [520] the selected scheme is dependent on the duration ([t1] and paragraph 0062; “for a certain duration of time”) for the upcoming reduction of the average speed for the vehicle [100] (see [714] for example which is dependent on the duration T1) (paragraphs 0066, 0076-0080, and Figures 5 and 7).
Regarding claim 12, Smith discloses an exhaust gas aftertreatment system (EATS) [70] coupled downstream of an internal combustion engine [10] comprised with a vehicle [100], the vehicle further arranged in communication with a control unit [14/312], wherein the control unit [14/312] is arranged to: receive [506] an indication of an upcoming reduction of an average speed (paragraph 0062; “the average vehicle speed of the vehicles in the network is below a threshold speed”) for the vehicle [100] as compared to a planned speed for the vehicle [100], determining [506], using the control unit [14/312], a duration ([t1] and paragraph 0062; “for a certain duration of time”) of the upcoming reduction of the average speed for the vehicle [100], determine [516], only if the upcoming reduction of the average speed is above a predetermined speed threshold (paragraph 0062; “the average vehicle speed of the vehicles in the network is below a threshold speed”), an estimated temperature reduction (paragraph 0065; “the catalyst temperature will fall below the threshold Thr”) at the EATS [70] based on the upcoming reduction of the average speed, select [520] a scheme (paragraph 0066; “catalyst warm-up actions”) for maintaining an exhaust gas temperature at a desired level [Thr] to prevent a temperature reduction at the EATS  [70] based on the estimated temperature reduction, and only activate [520] the selected scheme if the estimated heat reduction (paragraph 0065; “the catalyst temperature will fall below the threshold Thr”) is above a predetermined temperature threshold (less than Thr) and the duration ([t1] and paragraph 0062; “for a certain duration of time”) for the upcoming reduction of the average speed for the vehicle [100] is below [518] a predetermined duration [t2], wherein the selected scheme (paragraph 0066; “catalyst warm-up actions”) for preventing heat reduction at the EATS [70] is arranged to be essentially fuel consumption neutral to not impact negatively to an overall fuel consumption (paragraphs 0041, 0079, and 103; wherein catalyst heating actions are only taken when the heating action is not wasted, i.e., fuel consumption is not wasted (impacted negatively) during the catalyst warm-up actions since the actions yield the desired emissions reduction) for the vehicle [100] (paragraphs 0017, 0022, 0026-0028, 0040-0086, and Figures 1-5 and 7).
Regarding claim 13, Smith discloses the EATS according to claim 12, further comprising a transceiver [352] arranged to receive Real Time Traffic Information (RTTI) [510], and the control unit [14/312] is arranged to form the indication of the upcoming reduction of the average speed for the vehicle [100] is based on the RTTI [510] (paragraphs 0043, 0062, and Figure 5).
Regarding claim 14, Smith discloses the EATS according to claim 12, wherein the control unit [14/312] is an electronic control unit comprised on-board the vehicle [100] (paragraphs 0025, 0043, and Figures 2-3).
Regarding claim 15, Smith discloses the EATS according to claim 12, wherein the control unit [14/312] is a cloud server [360] arranged in networked communication with the vehicle [100] (paragraph 0043 and Figure 3).
Regarding claim 16, Smith discloses the EATS according to claim 12, wherein the control unit [14/312] is implemented using a cloud server [360] being network connected to an electronic control unit (ECU) [12/314] comprised with the vehicle [100] (paragraph 0043 and Figure 3).
Regarding claim 17, Smith discloses a vehicle [100] comprising an EATS [70] according to claim 12 (paragraphs 0017, 0023, and Figures 1-2).
Regarding claim 18, Smith discloses the vehicle according to claim 17, wherein the vehicle [100] is at least one of a truck and a working machine (paragraphs 0017-0018 and Figure 1).
Regarding claim 19, Smith discloses a computer program product [14/312] comprising a non-transitory computer readable medium having stored thereon computer program means [500] for controlling an exhaust gas aftertreatment system (EATS) [70] coupled downstream of an internal combustion engine [10] comprised with a vehicle [100], the vehicle further arranged in communication with a control unit [14/312], wherein the computer program product [14/312] comprises: code for receiving [506], at the control unit [14/312], an indication of an upcoming reduction of an average speed (paragraph 0062; “the average vehicle speed of the vehicles in the network is below a threshold speed”) for the vehicle [100] as compared to a planned speed for the vehicle [100], code for determining [506], using the control unit [14/312], a duration ([t1] and paragraph 0062; “for a certain duration of time”) of the upcoming reduction of the average speed for the vehicle [100], code for determining [516], using the control unit [14/312] and only if the upcoming reduction of the average speed is above a predetermined speed threshold (paragraph 0062; “the average vehicle speed of the vehicles in the network is below a threshold speed”), an estimated temperature reduction (paragraph 0065; “the catalyst temperature will fall below the threshold Thr”) at the EATS [70] based on the upcoming reduction of the average speed, code for selecting [520], at the control unit [14/312], a scheme (paragraph 0066; “catalyst warm-up actions”) for maintaining an exhaust gas temperature at a desired level [Thr] to prevent a temperature reduction at the EATS  [70] based on the estimated temperature reduction, and code for only activating [520], using the control unit [14/312], the selected scheme if the estimated temperature reduction (paragraph 0065; “the catalyst temperature will fall below the threshold Thr”) is above a predetermined temperature threshold (less than Thr) and the duration ([t1] and paragraph 0062; “for a certain duration of time”) for the upcoming reduction of the average speed for the vehicle [100] is below [518] a predetermined duration [t2], wherein the selected scheme (paragraph 0066; “catalyst warm-up actions”) for preventing temperature reduction at the EATS [70] is arranged to be essentially fuel consumption neutral to not impact negatively to an overall fuel consumption (paragraphs 0041, 0079, and 103; wherein catalyst heating actions are only taken when the heating action is not wasted, i.e., fuel consumption is not wasted (impacted negatively) during the catalyst warm-up actions since the actions yield the desired emissions reduction) for the vehicle [100] (paragraphs 0017, 0022, 0026-0028, 0040-0086, and Figures 1-5 and 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Fröberg et al. (US 2018/0149059 A1) which discloses a similar method for predicting temperature of a catalyst based on an expected driving of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746